OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs and action dismissed.
Pro se plaintiff commenced the instant small claims action seeking $3,000 for defendants’ alleged negligent four-day loss of one of plaintiff’s pieces of luggage, and for poor service during a South American cruise. The court below found in favor of the plaintiff and awarded $1,300 for the four-day loss of *554plaintiff’s luggage and for poor service. The court based the amount upon plaintiff’s share of the price of the trip ($3,900) and gave plaintiff one third of the price for the four days of inconvenience.
It appears to be without question that State courts are bound to apply Federal maritime law in resolving disputes involving a maritime contract (Matter of Rederi [Dow Chem. Co.], 25 NY2d 576, 579). Because the passage ticket and contract clearly indicate that any actions must be brought in the courts of Athens, Greece, the matter should have been dismissed (see, Effron v Sun Line Cruises, 67 F3d 7 [2d Cir 1995]). Thus substantial justice mandates dismissal of the action (CCA 1807).
Kassoff, P. J., Aronin and Chetta, JJ., concur.